DOCUMENTS UNDER SEAL
                    Case 4:20-cr-00265-YGR Document 17 Filed 06/29/20 Page 14of
                                                          TOTAL TIME (m ins):
                                                                                1
                                                                              minutes (10:37-10:41)
M AGISTRATE JUDGE                         DEPUTY CLERK                                REPORTER/FTR
M INUTE ORDER                             Elaine Kabiling                            Marla Knox
MAGISTRATE JUDGE                          DATE                                        NEW CASE         CASE NUMBER
Laurel Beeler                             06/29/2020 (Zoom Video Hearing)                            4:20-cr-00265-YGR-1
                                                     APPEARANCES
DEFENDANT                                  AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                       PD.     RET.
Steven Carrillo                                    Y                 J. Stotter / E. Falk                    APPT.
U.S. ATTORNEY                              INTERPRETER                              FIN. AFFT            COUNSEL APPT'D
Katherine Lloyd-Lovett                    Not Required                              SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR              PARTIAL PAYMENT
                            Josh Libby                               APPT'D COUNSEL                OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                             STATUS
                                                                                                               TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT               BOND HEARING             IA REV PROB. or           OTHER
      Not Held                 Not Held                                              or S/R
       DETENTION HRG              ID / REMOV HRG            CHANGE PLEA              PROB. REVOC.              ATTY APPT
                                                                                                               HEARING
                                                    INITIAL APPEARANCE
        ADVISED                ADVISED                      NAME AS CHARGED             TRUE NAME:
        OF RIGHTS              OF CHARGES                   IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON               READING W AIVED                W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                 SUBSTANCE
                                                        RELEASE
      RELEASED           ISSUED                     AMT OF SECURITY          SPECIAL NOTES               PASSPORT
      ON O/R             APPEARANCE BOND            $                                                    SURRENDERED
                                                                                                         DATE:
PROPERTY TO BE POSTED                          CORPORATE SECURITY                           REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL               DETAINED          RELEASED          DETENTION HEARING             REMANDED
      FOR              SERVICES                                                   AND FORMAL FINDINGS           TO CUSTODY
      DETENTION        REPORT                                                     W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
    CONSENT                    NOT GUILTY                   GUILTY                     GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                CHANGE OF PLEA               PLEA AGREEMENT             OTHER:
    REPORT ORDERED                                          FILED
                                                       CONTINUANCE
TO:                               ATTY APPT               BOND                      STATUS RE:
7/2/2020                          HEARING                 HEARING                   CONSENT                  TRIAL SET
                             ID of Counsel
AT:                               SUBMIT FINAN.              PRELIMINARY            CHANGE OF                67$786
                                  AFFIDAVIT                  HEARING                PLEA
10:30 AM                                                     BBBBBBBBBBBBB
BEFORE HON.                       DETENTION                  $55$,*1MENT             MOTIONS                 JUDGMENT &
                                  HEARING              on Indictment                                         SENTENCING
Kim
        TIME W AIVED              TIME EXCLUDABLE            IDENTITY /             PRETRIAL                 PROB/SUP REV.
                                  UNDER 18 § USC             REMOVAL                CONFERENCE               HEARING
                                  3161                       HEARING
                                                 ADDITIONAL PROCEEDINGS
Deft waives personal appearance; consents to video appearance. Matter is continued for arraignment on Indictment once CJA
cousnel is appointed.

                                                                                            DOCUMENT NUMBER:
CC: SK
